DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 01/25/2021 with respect to independent claims 1 and 13 regarding the new amendments to independent claims 1 and 13 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. The applicant argues on page 6, third paragraph “Applicant notes that the present application was ejected from the first action interview program for "having a multiple dependent claim”. The examiner erred in filing the non-compliant first action interview request of "having a multiple dependent claim”, however the applicant traversed the examiners which is not allowed on first action interview request form PTO-.

The applicant further argues on page 7, first paragraph “Where it is necessary to modify one or more of the features to better correspond to limitations of the claimed invention, it is expected that the Examiner provide a suggestion from the art that the modification be made, or provide a logical reason why one skilled in the art would be motivated to make the necessary modification and why that person skilled in the art would have a reasonable expectation of success in making the modification”. In the examiners motivation statement it stated of combining Merrill with Hirose “Doing so would result improving Hirose invention in a similar way as Merrill – namely the ability to provide P-Channel MOS transistors  are formed in n-well, in Merrill invention, to the structure of an image with pixel signal used in a correlated double sampling circuit device in Hirose invention”.

The applicant further argues of claim 1, and similar claim 13, on page 7, fourth paragraph “since Hirose discloses storing a difference signal on his sampling capacitors instead of a buffered light/dark signal, Hirose essentially operates in a fundamentally different manner than the claimed circuitry that samples an intensity (light or dark) signal”.

The examiner respectfully disagrees with the applicant’s position. Hirose discloses in paragraph 0104 the capacitor 717 charged with a constant voltage VGB is connected in parallel with the capacitor 707 such that the shutter transistors 708 are GB, and where a dark exposure level of the pixel corresponds to a voltage in the image-storage capacitor 707 near a voltage of a power supply coupled to the shutter transistor 708, voltage VGB is connected in parallel with the capacitor 707, is formed, and a white exposure level of the pixel corresponds to a voltage in the image-storage capacitor 707 significantly different from the voltage of the power supply coupled to the shutter transistor 708 is formed because any dark exposure level of the pixel would be different than white exposure level of the pixel held on capacitor 707. The sampling capacitors 707 buffered light/dark signals where Hirose invention operates in a manner that samples an intensity (light or dark) signal.

The applicant further argues of claim 1, and similar claim 13, on page 7, last paragraph to the first paragraph on page 8 “Merrill fails to make up for the deficiencies of Hirose and describes circuitry that lacks many features of the claimed device. Among differences between Merrill and the device of claim 1, Merrill (as shown in Figs. 6, 8, and 12) lacks source followers between the pixel and his shutter transistor and sampling capacitor, thus also failing to provide a source follower of a different channel type than the shutter transistor between the photodiodes and the shutter transistor”. Merrill was not relied upon to teach source followers between the pixel and his shutter transistor and sampling capacitor in the rejection of claims 1 and 13, however Hirose was, see the rejection below.

The applicant further argues of claim 1, and similar claim 13, on page 8, first paragraph “the circuitry of Merrill Figs. 6 and 12, as with the circuitry of Hirose, results in 

The applicant further argues of claim 7 on page 9, fourth paragraph “US Patent No. 5,698,884 is to Dennen”. US Patent No. 5,698,884 is to Shinohara et al, not to Dennen.

The applicant further argues of claim 7 on page 9, fifth paragraph “The circuitry of Shinohara, however, lacks "signal reset transistors coupled between the analog power and the image-storage capacitors, the signal reset transistors configured to set the image-storage capacitors to the analog power upon receiving a reset signal" as claimed because Shinohara lacks a reset signal coupled to his load transistor. Shinohara et al has a signal reset transistors 11 configured to set the image-storage capacitors 9 to the analog power VDD upon receiving a reset signal control pulse ΦT1 at transistor 11, but not to load transistor 8.

Dependent claims 2, 4, 5, 7, 9, 11, and 14 are not allowable for being dependent on independent claims 1 and 13 which is not allowable for the reasons discussed above.

.

Claim Rejections - 35 USC § 112

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 13, it states in a limitation “each image-storage capacitor through nodes having all directly connected source/drain diffusions of a first conductive type formed in a well of a second conductive type” … “the source follower having source/drain diffusions of the second conductive type”, but as shown in elected fig. 2A, the source follower having source/drain diffusions of the same first conductive type as with the reset, transfer, and row select transistors being a first conductive type formed in a well of a second conductive type. For purposes of examination the examiner has taken the applicant’s claim 1 limitation of “the source follower having source/drain diffusions of the second conductive type " to be “the source follower having first conductive type”.

In the MPEP in 2114 [R-1]   Apparatus and Article Claims — Functional Language, under APPARATUS CLAIMS MUST BE STRUCTUR-ALLY DISTINGUISHABLE FROM THE PRIOR ART, features of an apparatus may be recited either structurally or functionally, claims 11 - 13 are directed to an image sensor apparatus and must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, 4, 5, 9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose US Publication No. 2009/0057536 in view of Merrill US Patent No. 6,069,376 further in view of Kindt et al US Patent No. 6,720,592.

Regarding claim 1 Hirose discloses of Fig. 1 – 16, of applicant’s an image sensor (paragraph 0079 image sensor) comprising: an array of pixels, each pixel having an associated shutter transistor coupled to simultaneously transfer a charge dependent on light exposure to the pixel onto an image-storage capacitor, there being an image-storage capacitor for each pixel, the image-storage capacitors being configured to be read into an analog to digital converter (paragraph 0082 an array of pixels with pixel, (paragraph 0104 – 0106) each pixel having an associated shutter transistor 708 coupled to simultaneously transfer a charge dependent on light exposure to the pixel  onto an image-storage capacitor 707 of a correlated double sampling circuit, there being an image-storage capacitor 707 for each pixel when reading pixel, the image-storage GB is connected in parallel with the capacitor 707 such that the shutter transistors 708 are coupled to a power supply voltage VGB, and where a dark exposure level of the pixel corresponds to a voltage in the image-storage capacitor 707 near a voltage of a power supply coupled to the shutter transistor 708, voltage VGB is connected in parallel with the capacitor 707, is formed, and a white exposure level of the pixel  corresponds to a voltage in the image-storage capacitor 707 significantly different from the voltage of the power supply coupled to the shutter transistor 708 is formed because any dark exposure level of the pixel would be different than white exposure level of the pixel held on capacitor 707);

Hirose further discloses of applicant’s wherein each pixel further comprises a photodiode and a selection transistor, the selection transistor coupling the photodiode to a pixel node, the pixel node coupled through a source follower of a first channel type and a first coupling capacitor to the shutter transistor wherein the shutter transistors are of a channel type (paragraph 0088 of pixel 401, (paragraph 0101 – 0102) photodiodes 302 and 302' form a pair, and a readout circuit connected to the pair of photodiodes reads signals of the pair of photodiodes and outputs the read signals. The readout 

Hirose discloses the structure of an image with pixel signal sent out on a column output line with a transistor switch and capacitor used in a correlated double sampling circuit but does not expressively disclose to be read into an analog to digital converter; transistors are formed in wells; the well in which the transistor is formed; the shutter transistors are of a second channel type;

Merrill teaches a method of using N-Channel NMOS transistors are formed in P-well. Merrill teaches of Fig. 1 - 9a, of applicant’s to be read into an analog to digital converter (column 6, line 18 – 22 ADC circuit 72 reads individual pixel values out of the array); transistors are formed in wells; the well in which the transistor is formed (column 6, line 56 - 59 N-Channel MOS transistors are formed in P-well such that transistors are formed in wells; the well in which the transistor is formed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hirose in a manner similar to Merrill. Doing so would result improving Hirose invention in a similar way as Merrill – namely the ability to provide N-Channel 

The combination of Hirose in view of Merrill teaches the structure of an image with pixel signal sent out on a column output line with a transistor switch and capacitor used in a correlated double sampling circuit where N-Channel NMOS transistors are formed in P-well but do not expressively teach the shutter transistors are of a second channel type;

Kindt et al teaches a method of using a shutter transistors are of a second channel Pmos type. Kindt et al teaches of Fig. 1 - 8, of applicant’s the shutter transistors are of a second channel type (column 6, line 15 – 22 shutter transistors are of a second channel Pmos type). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hirose in a manner similar to Kindt et al. Doing so would result improving Hirose invention in a similar way as Kindt et al – namely the ability to provide a shutter transistors are of a second channel Pmos type, in Kindt et al invention, to the structure of an image with pixel signal used in a correlated double sampling circuit device in Hirose invention;

Regarding claim 2 the combination of Hirose in view of Merrill further in view of Kindt et al further teaches of applicant’s wherein the shutter transistors are P-channel transistors in N- wells coupled to an analog power (Hirose in paragraph 0104 - 0106 of shutter transistor 708 (paragraph 0104) voltage VGB is connected in parallel with the GB).

Regarding claim 4 of the combination of Hirose in view of Merrill further in view of Kindt et al, Hirose further teaches of applicant’s wherein the charge dependent on light exposure couples to the image-storage capacitors through coupling capacitors (paragraph 0106 – 0109 the charge dependent on light exposure of pixel couples to the image-storage capacitors 707 through coupling capacitors 706).

Regarding claim 5 of the combination of Hirose in view of Merrill further in view of Kindt et al, Hirose further teaches of applicant’s wherein each pixel further comprises a photodiode and a selection transistor, the selection transistor coupling the photodiode to a pixel node, the pixel node coupled through a source follower and a first coupling capacitor to the shutter transistor (paragraph 0102 each pixel  further comprises a photodiode 302 and a selection transistor 701, the selection transistor 701 coupling the photodiode 302 to a pixel node 702, the pixel node 702 coupled through a source follower 704 and (paragraph 0106) a first coupling capacitor 706 to the shutter transistor 708).

Regarding claim 9 of the combination of Hirose in view of Merrill further in view of Kindt et a, Hirose further teaches of applicant’s wherein the image-storage capacitors and the shutter transistors are implemented on a same die (paragraph 0081 the image-

Regarding claim 11 of applicant’s wherein each pixel further comprises a photodiode and a selection transistor, the selection transistor coupling the photodiode to a pixel node, the pixel node coupled through a source-follower transistor and a first coupling capacitor to the shutter transistor. Claim 11 is rejected for the reasons found in rejected claims 2 and 5 above.

Regarding claim 13, claim 13 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where the combination of Hirose in view of Merrill further in view of Kindt et al further teaches the additional claim limitation of applicant's capturing a digital electronic image (paragraph 0097 data of a frame image is captured a digital electronic image) comprising: resetting a plurality of photodiodes (Merrill in column 6, line 62 – 67 to column 7, line 1 – 3 reset transistor 84 resets a plurality of photodiodes 82), and exposing the photodiodes to an optical image (paragraph 0141 image sensor captures light);

The combination of Hirose in view of Merrill further in view of Kindt et al further teaches the additional claim limitation of applicant's reading the photodiodes through a source follower and storing charge dependent on photodiode exposure simultaneously onto a plurality of image storage capacitors, charge being stored onto each image-storage capacitor through nodes having all directly connected source/drain diffusions of GB is connected in parallel with the capacitor 707 such that the shutter transistors 708 are coupled to a power supply voltage VGB, to the well (Merrill in column 6, line 56 - 59 N-Channel MOS transistors are formed in P-well) for photodiodes 303 exposed to dark portions of the optical image than for photodiodes 302 exposed to light portions of the optical image because the exposed to dark portions of the optical image would be closer to a voltage coupled for having a low signal dark portion effect on the voltage of the capacitor as compared to the light portions of the optical image with the higher light portion effect on the voltage of the capacitor); 

The combination of Hirose in view of Merrill further in view of Kindt et al further teaches the additional claim limitation of applicant's sensing charge in the image-

Regarding claim 14 of applicant’s wherein the first conductive type is a P-type and the second conductive type is an N-type. Claim 14 is rejected for the reasons found in rejected claims 2 and 13 above.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose US Publication No. 2009/0057536 in view of Merrill US Patent No. 6,069,376 further in view of Kindt et al US Patent No. 6,720,592 as applied to claim 5 above, and further in view of Shinohara et al US Patent No. 5,698,884.

Regarding claim 7 the combination of Hirose in view of Merrill further in view of Kindt et al teaches the structure of an image with pixel signal sent out on a column output line with a N-Channel NMOS transistors formed in P-well, a capacitor used in a correlated double sampling circuit, and shutter transistors are of a second channel 

Shinohara et al teaches a method of using a power supply line reset voltage on a capacitor. Shinohara et al teaches of Fig. 1 and 2, of applicant’s further comprising signal reset transistors coupled between the analog power and the image-storage capacitors, the signal reset transistors configured to set the image-storage capacitors to the analog voltage power upon receiving a reset signal (column 4, line 36 – 44 VDD is a power supply line on transistor 8 that is applied to output column line 7 where (column 5, line 10 – 25) solid-state image sensing device shown in FIG. 1 is driven at the pulse timing shown in FIG. 2. The control pulse ΦS becomes High, the control pulse ΦR becomes High and the MOS transistor 5 turns ON, thereby the gate of the MOS transistor 3 is reset to the voltage of the output line 7. At the same time, the control pulse ΦT1 becomes High and the MOS transistor 11 turns ON and the capacitor 9 is charged to an offset voltage corresponding to the reset voltage applied on the gate of the transistor 3 through the output line 7 such that signal reset transistors 11 in columns are coupled between the analog power VDD is a power supply line on column line 7 and the image-storage capacitors 9, the signal reset transistors 11 configured to set the image-storage capacitors 9 to the analog voltage power VDD upon receiving a reset signal control pulse ΦT1 at transistor 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hirose .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.